Case 4:21-cv-02159 Document 1-2 Filed on 07/02/21 in TXSD Page 1 of 10




                       EXHIBIT B
Case 4:21-cv-02159 Document 1-2 Filed on 07/02/21 in TXSD Page 2 of 10
Case 4:21-cv-02159 Document 1-2 Filed on 07/02/21 in TXSD Page 3 of 10
Case 4:21-cv-02159 Document 1-2 Filed on 07/02/21 in TXSD Page 4 of 10
Case 4:21-cv-02159 Document 1-2 Filed on 07/02/21 in TXSD Page 5 of 10
Case 4:21-cv-02159 Document 1-2 Filed on 07/02/21 in TXSD Page 6 of 10
Case 4:21-cv-02159 Document 1-2 Filed on 07/02/21 in TXSD Page 7 of 10
      Case 4:21-cv-02159 Document 1-2 Filed on 07/02/21 in TXSD Page 8 of 10                               6/28/2021 2:53 PM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 54850053
                                                                                                                 By: C Ougrah
                                                                                                    Filed: 6/28/2021 2:53 PM

                                      CAUSE NO. 2021-32472

PHILLIP TRAN                                      §         IN THE DISTRICT COURT OF
      Plaintiff,                                  §
                                                  §
vs.                                               §         125TH JUDICIAL DISTRICT
                                                  §
                                                  §
FIESTA MART, LLC                                  §
      Defendant.                                  §         OF HARRIS COUNTY, TEXAS

                 DEFENDANT FIESTA MART, LLC’S ORIGINAL ANSWER

 TO THE HONORABLE JUDGE OF SAID COURT:

         Defendant FIESTA MART, LLC, files this Original Answer to Plaintiff’s Original

 Petition (“Petition”), and in support thereof, would respectfully show the Court the following:

                                        I.   General Denial

         1.      Under Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies

 each and every allegation made against Defendant in Plaintiff’s Petition.

                                    II. Affirmative Defenses

         2.      Defendant asserts the affirmative defense of contributory negligence. The

 negligence of Plaintiff caused or contributed to Plaintiff’s injures so that the claims are barred or,

 in the alternative, must be reduced in accordance with the relative degree of Plaintiff’s own

 negligence. Defendant requests the trier of fact to determine Plaintiff’s liability and percentage of

 responsibility pursuant to Texas Civil Practice & Remedies Code section 33.003.

         3.      Defendant is entitled to all caps and limitations on damages pursuant to the Texas

 Civil Practice & Remedies Code.

         4.      Defendant alleges that Plaintiff’s injuries and/or damages were caused by an

 intervening event for which Defendant has no liability.



                                                   1
 HOULITIGATION:1779346.1
     Case 4:21-cv-02159 Document 1-2 Filed on 07/02/21 in TXSD Page 9 of 10




        5.      Defendant affirmatively pleads that Plaintiff’s injuries were caused by the actions

or inactions of parties not under Defendant’s control.

        6.      Defendant affirmatively pleads the defense set forth in Texas Civil Practice and

Remedies Code Section 18.091, requiring Plaintiff to prove Plaintiff’s loss of earning, loss of

contributions of a pecuniary value, and/or loss of earning capacity in the form of a net loss after

reduction for income tax payments or unpaid tax liability on said loss or earning claim pursuant

to any federal income tax law.

        7.      To the extent that Plaintiff’s medical expenses exceed the amount actually paid on

Plaintiff’s behalf to Plaintiff’s medical providers, Defendant asserts the statutory defense set

forth in Section 41.0105 of the Texas Civil Practice and Remedies Code. Thus, recovery of

Plaintiff’s medical or health care expenses is limited to the amount actually paid or incurred by

or on behalf of Plaintiff.

        8.      Plaintiff’s claims for pre-judgment interest are limited by the dates and amounts

set forth in Section 304.104 of the Texas Finance Code and Section 41.007 of the Texas Civil

Practice & Remedies Code.

                                      III. Jury Demand

        9.      Defendant hereby exercises its rights to demand a trial by jury under Rule 216 of

the Texas Rules of Civil Procedure on all issues triable by a jury.

                                          IV. Prayer

        FOR THESE REASONS, Defendant FIESTA MART, LLC respectfully prays that the

Court enter a judgment that:




                                                 2
HOULITIGATION:1779346.1
    Case 4:21-cv-02159 Document 1-2 Filed on 07/02/21 in TXSD Page 10 of 10




        1.      Dismisses all claims against Defendant FIESTA MART, LLC, incorrectly sued as

       FIESTA MART, INC. and orders that Plaintiff takes nothing by reason of Plaintiff’s

       allegations.

        2.      Orders that Defendant recover all costs incurred in defense of Plaintiff’s claims,

       and that Defendant’ judgment against Plaintiff include the following:

             a. Costs of suit; and

             b. Such other and further relief, general and special, at law or in equity, to which

                Defendant may be justly entitled.

                                             Respectfully submitted,
                                             MEHAFFYWEBER, P.C.

                                             By:/s/Maryalyce W. Cox
                                             Maryalyce W. Cox
                                             State Bar No. 24009203
                                             Hannah M. Owens
                                             State Bar No. 24084330
                                             One Allen Center
                                             500 Dallas, Suite 2800
                                             Houston, Texas 77002
                                             Telephone - (713) 655-1200
                                             Telecopier - (713) 655-0222
                                             maryalycecox@mehaffyweber.com

                                             ATTORNEY FOR DEFENDANT
                                             FIESTA MART, LLC.

                                 CERTIFICATE OF SERVICE

        This will certify that a copy of the foregoing document was furnished to counsel for
Plaintiff on June 28, 2021, pursuant to the Texas Rules of Civil Procedure.


                                             Maryalyce W. Cox
                                             Maryalyce W. Cox




                                                3
HOULITIGATION:1779346.1
